

Exhibit 10.60
[logo.jpg]


August 29, 2005




FabTech, Inc.
777 N.W. Blue Parkway, Suite 350
Lee’s Summit, Missouri 64086-5709


Attention: MaryJo Parsons
Secretary


Dear Ms. Parsons:


This Covenant Agreement (this “Agreement”) is entered into as of the date set
forth above between Union Bank of California, N.A., a national banking
association (“Bank”), and FabTech, Inc., a Delaware corporation (“Borrower”),
with respect to each and every extension of credit (whether one or more,
collectively referred to as the “Loan”) from Bank to Borrower.


The Loan is evidenced by one or more promissory notes or other evidences of
indebtedness, including each amendment, extension, renewal or replacement
thereof, which are incorporated herein by this reference (whether one or more,
collectively referred to as the “Note”). Any financial statement required by
this Agreement must be prepared in accordance with generally accepted accounting
principles and in a form satisfactory to Bank. In consideration of the Loan,
Bank and Borrower agree to the following terms and conditions:


Guaranty Requirements
Diodes Incorporated, a Delaware corporation (“Guarantor”), previously executed
and delivered to Bank that certain Continuing Guaranty dated as of April 9, 2004
(“Guaranty”), on Bank’s standard form, in the principal amount of Five Million
Dollars ($5,000,000) (exclusive of accrued interest and Bank’s expenses, for
which Guarantor is also be obligated). Pursuant to the Guaranty, Guarantor has
unconditionally guaranteed to pay the Obligations (as such term is defined in
the Guaranty) of Borrower to Bank.


Borrower Collateral
Borrower’s obligations and liabilities to Bank under the Note, this Agreement
and any other document, instrument or agreement executed by Borrower is secured
by a first priority security interest in all or substantially all of Borrower’s
personal property, pursuant to the terms and conditions of a Security Agreement,
on Bank’s standard form, executed by Borrower in favor of Bank. Borrower
previously authorized Bank to file a UCC-1 financing statement describing such
collateral in the office of the Secretary of State of the State of Delaware or
any other jurisdiction desired by Bank. Borrower shall execute and deliver to
Bank such other documents, instruments and agreements as Bank may reasonably
require in order to effect fully the purposes of this Agreement.


 
 

--------------------------------------------------------------------------------

FabTech, Inc.
August 29, 2005
Page 2
 
 
Guarantor Collateral
Guarantor’s obligations and liabilities to Bank under the Guaranty and any other
document, instrument or agreement executed by Guarantor are secured by a first
priority security interest in all or substantially all of Guarantor’s personal
property, pursuant to the terms and conditions of a Security Agreement, on
Bank’s standard form, executed by Guarantor in favor of Bank. By executing the
Security Agreement, Guarantor authorized Bank to file a UCC-1 financing
statement describing such collateral in the office of the Secretary of State of
the State of Delaware or any other jurisdiction desired by Bank. Borrower shall
cause Guarantor to execute and deliver to Bank such other documents, instruments
and agreements as Bank may reasonably require in order to effect fully the
purposes of this Agreement.


Cross-Default Provision
The occurrence of any Event of Default under the terms and conditions of the
Amended and Restated Credit Agreement shall constitute a default under this
Agreement and the Note. As used herein, the term “Amended and Restated Credit
Agreement” shall mean that certain Amended and Restated Credit Agreement dated
as of February 27, 2003, by and between Guarantor and Bank, as amended and as at
any time further amended, supplemented, extended, restated or renewed.


Financial Information
Borrower shall provide Bank with such financial statements, lists of property
and accounts, budgets, forecasts, reports and other financial information as
Bank may from time to time request.


Any provision contained within this Agreement that is in conflict with any
provision of any prior agreement between Bank and Borrower or Bank and Guarantor
shall supersede such provision of such prior agreement. This Agreement shall
replace and supersede that certain Covenant Agreement dated July 6, 2004, by and
between Borrower and Bank.

 
 

--------------------------------------------------------------------------------

 
FabTech, Inc.
August 29, 2005
Page 3 



If Borrower is in agreement with the foregoing terms and conditions, please sign
and date the enclosed counterpart of this Agreement where indicated below and
return same to the undersigned as soon as possible.


Sincerely,


“Bank”


UNION BANK OF CALIFORNIA, N.A.


By: /s/ John Kase
John C. Kase
Vice President




Address where notices to Bank are to be sent:


Union Bank of California, N.A.
Commercial Banking Group--
Great Los Angeles Division
445 South Figueroa Street, 10th Floor
Angeles, California 90071
Attention: John C. Kase
Vice President
Telephone No.: (213) 236-7329
Fax No.: (213) 236-7635




Accepted and Agreed
as of August 29, 2005:


“Borrower”


FABTECH, INC.


By: /s/ MaryJo Parsons


Title: Secretary


Printed Name: MaryJo Parsons


 
 

--------------------------------------------------------------------------------

 
FabTech, Inc.
August 29, 2005
Page 4



Address where notices to Borrower are to be sent:


FabTech, Inc.
777 N.W. Blue Parkway, Suite 350
Lee’s Summit, Missouri 64086-5709
Attention: MaryJo Parsons
Secretary
Telephone No.: (816) 251-8800
Fax No.: (816) 251-8850


 
 
 

--------------------------------------------------------------------------------

 